NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VELIA BARRERA MARTINEZ,                         No.    16-73998

                Petitioner,                     Agency No. A095-383-004

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Velia Barrera Martinez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Barrera Martinez’s motion

to reopen as untimely, where she filed the motion nearly five years after the filing

deadline, and did not present sufficient evidence of due diligence for equitable

tolling of the deadline. See 8 C.F.R. § 1003.2(c)(2); Avagyan v. Holder, 646 F.3d

672, 679 (9th Cir. 2011) (equitable tolling is available to a petitioner who is

prevented from timely filing a motion to reopen due to deception, fraud, or error,

as long as the petitioner exercises due diligence in discovering such

circumstances).

      In light of our disposition, we do not reach Barrera Martinez’s remaining

contentions regarding the alleged ineffective assistance of counsel.

      PETITION FOR REVIEW DENIED.




                                          2                                       16-73998